Title: From Thomas Jefferson to United States House of Representatives, 4 February 1808
From: Jefferson, Thomas
To: United States House of Representatives


                  
                     To the House of Representatives  
                     
                     
                        of the United States.
                     Feb. 4. 1808.
                  
                  In my message of January 20. I stated that some papers forwarded by mr Daniel Clark of New Orleans to the Secretary of State in 1803. had not then been found in the office of State: and that a letter had been addressed to the former Chief Clerk, in the hope that he might advise where they should be sought for. by indications recieved from him they are now found. among them are two letters from the Baron de Carondelet to an officer serving under him at a separate post, in which his views of a dismemberment of our Union are expressed. extracts of so much of these letters as are within the scope of the resolution of the House are now communicated. with these were found the letters written by mr Clarke to the Secretary of State in 1803. a part of one only of these relates to this subject, and is extracted and inclosed for the information of the House. in no part of the papers communicated by mr Clarke, which are voluminous and in different languages, nor in his letters, have we found any intimation of the corrupt reciept of money by any officer of the US. from any foreign agent. as to the combinations with foreign agents for dismembering the union, these papers & letters offer nothing which was not probably known to my predecessors, or which could call anew for enquiries which they had not thought necessary to institute, when the facts were recent and could be better proved. they probably believed it best to let pass into oblivion transactions which, however culpable, had commenced before this government existed, and had been finally extinguished by the treaty of 1795.
                  
                     Th: Jefferson 
                     
                     
                  
               